Case 20-00179   Doc 42   Filed 09/29/20 Entered 09/30/20 12:28:37   Desc Main
                           Document     Page 1 of 5
Case 20-00179   Doc 42   Filed 09/29/20 Entered 09/30/20 12:28:37   Desc Main
                           Document     Page 2 of 5
Case 20-00179   Doc 42   Filed 09/29/20 Entered 09/30/20 12:28:37   Desc Main
                           Document     Page 3 of 5
Case 20-00179   Doc 42   Filed 09/29/20 Entered 09/30/20 12:28:37   Desc Main
                           Document     Page 4 of 5
Case 20-00179   Doc 42   Filed 09/29/20 Entered 09/30/20 12:28:37   Desc Main
                           Document     Page 5 of 5
